 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT

DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
were cee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee xX *
MARY ELLEN GIBBS,

DO! #

 

 

 

DATE FILED: Speen
Plaintiff, ; .

 

 

: ORDER
-against- :

19 Civ. 4229 (GBD)
RIVER SPRING HEALTH HOME CARE, a Division of:
Hebrew Home at Riverdale; and LOCAL 1199,
SERVICE EMPLOYEES INTERNATIONAL UNION,

Defendants.

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during today’s oral argument, Defendant Local 1199,

Service Employees International Union’s motion to dismiss Plaintiff's First Amended Complaint,

ECF No. 27, and Defendant River Spring Health Home Care’s motion to dismiss the First

Amended Complaint, ECF No. 29, are GRANTED .

Plaintiff may seek leave to file a Second Amended Complaint by letter application with a

proposed Second Amended Complaint attached.

The Clerk of Court is directed to close the motion at ECF Nos. 27 and 29 and accordingly.

Dated: New York, New York
December 17, 2019

SO_ORDERED.
4 .

ORGE B. DANIELS
nitet’States District Judge

 
